I114th CONGRESS2d SessionH. R. 6010IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2016Mr. Bilirakis (for himself, Mr. Pierluisi, Mr. Posey, Mr. Sires, Mr. Curbelo of Florida, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to require the Director of the Centers for Disease Control and Prevention to establish a registry of women who are diagnosed during pregnancy as having been infected with Zika virus and the children of such women, and for other purposes. 
1.Short titleThis Act may be cited as the Zika Pregnancy and Infant Registry Act of 2016. 2.Zika virus patient registryTitle III of the Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following: 
 
317U.Zika virus patient registry 
(a)In generalThe Director of the Centers for Disease Control and Prevention (in this section referred to as the Director) shall establish and maintain a registry of— (1)women who are diagnosed during pregnancy as having been infected with Zika virus (in this section referred to as the registry); and 
(2)the children of such women. (b)ContentsThe registry— 
(1)shall include the identity of women and children described in paragraphs (1) and (2) of subsection (a); and (2)may include— 
(A)any symptoms and other adverse events experienced by such women and children that may be associated with Zika virus; and (B)other information pertaining to— 
(i)the health of women described in subsection (a)(1) and monitoring and testing of such women during pregnancy; (ii)the results of evaluation and testing at birth of children described in subsection (a)(2); and 
(iii)the health and development of children described in subsection (a)(2) through the first five years of life or, at the Director’s discretion, longer. (c)Availability of information only for researchThe Director may make information in the registry available only for research.. 
